ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Manson Construction Company                  )      ASBCA No. 60157
                                             )
Under Contract No. W912DS-13-C-0044          )

APPEARANCES FOR THE APPELLANT:                      Michael H. Payne, Esq.
                                                    Robert G. Ruggieri, Esq.
                                                     Cohen Seglias Pallas Greenhall & Furman, PC
                                                     Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lorraine C. Lee, Esq.
                                                     District Counsel
                                                     U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

      Dated: 22 April 2016

                                                         ?~                ~/-
                                                 '&.~~--
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60157, Appeal of Manson
Construction Company, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals